REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
	 The approved terminal disclaimer overcomes the double patenting rejection.  In addition, the closest prior arts on record fail to teach “receiving, subsequent to the reception of the first assignment information comprising the at least one contents attribute, second assignment information comprising assignment information indicative of one or more time attributes of the one of the one or more first data transmissions; wherein the at least one contents attribute is indicative of whether the one of the one or more first data transmissions is a retransmission or relates to a new set of information bits.” in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 31, 59 and 60.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466